DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Acknowledgement
The Amendment filed on 03/09/22, responding to the Office action mailed on 12/10/21, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1,4-5, 7, and 10-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi, in view of Chang, U.S. Pat. 5,801,097, hereafter Chang.
Regarding claim 1, Yamaguchi discloses (Figs 1, 2) a method for fabricating semiconductor device, comprising:
forming a source/drain region (par. [0033], top surface of substrate [1] in Fig. 1, as stated in par. [0033]) on a substrate [1];
forming an interlayer dielectric (ILD) layer [2];
forming a contact hole [2a] in the ILD layer [2] to expose the source/drain region [1] (par. [0032]-[0034], the top surface of substrate [1] is the source/drain region, par. [0033]); 
forming a metal layer [4] made of titanium (Ti) (Fig. 1, par. [0034]) in the contact hole [2a] and directly contacting the source/drain region [1] (par. [0033], the top surface contacted is that of a source region)
forming a barrier layer [5] (par. [0033]) in the contact hole [2a] and on the metal layer [4], wherein the barrier layer comprises titanium nitride (TiN); 

after performing the anneal process (Fig. 2, S5) performing a plasma treatment process (Fig. 2, step S6, par. [0040]) to inject nitrogen into the barrier layer [5]; and
forming (step S7 in Fig. 2) a conductive layer [7] filling the contact after performing the plasma treatment process.
Yamaguchi fails to explicitly disclose the method further comprising:
forming a gate structure on the substrate;
forming the source/drain region adjacent to two sides of the gate structure;
forming the interlayer dielectric (ILD) layer on the gate structure. 
However, Chang discloses (Fig. 3)
forming a gate structure [34],[36] on the substrate [30];
forming the source/drain region [38 a,b] adjacent to two sides of the gate structure [34],[36];
forming the interlayer dielectric (ILD) layer [40b] on the gate structure[34],[36]. 
It would have been obvious to one having ordinary skill in the art to modify the order of apply the advantages of source/drain contact of Yamaguchi to a standard planar MOSFET of Chang, because Yamaguchi teaches (par. [0033], last sentence) that this contact can be used for source/drain contact of a MOSFET device.
Regarding claim 7, Yamaguchi in view of Chang discloses everything as applied above. Yamaguchi  further discloses (par. [0034]) wherein the silicide layer comprises titanium silicide.
Regarding claim 11, Yamaguchi in view of Chang discloses everything as applied above.

Regarding claim 12, Yamaguchi in view of Chang discloses everything as applied above. 
The limitation “wherein a bottom end of the metal layer between the barrier layer and the ILD layer directly contacts the top surface of the silicide layer” appears to be inherent from the process of Yamaguchi, since the metal layer touching silicon surface turns into silicide by the heating process.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi, in view of Chang, U.S. Pat. 5,801,097, hereafter Chang, and further in view of Xu et. al., U.S. Pat. Pub. 2016/0086805, hereafter Xu.
Regarding claim 4, Yamaguchi in view of Chang discloses everything as applied above.  Yamaguchi in view of Chang fails to explicitly disclose further comprising: 
performing a planarizing process to the conductive layer, the barrier layer, and the metal layer to form a contact plug.
	However, Xu discloses (Fig.13) further comprising:
performing a planarizing process (caption) to the conductive layer [1238], the barrier layer [1236], and the metal layer [1134] to form a contact plug.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamaguchi with the teachings of planarization process of Xu, because this process is needed to improve reliability of contact structure and is implied in the structure of Chang..
Regarding claim 5, Yamaguchi in view of Chang in view of Xu discloses everything as applied above. Yamaguchi further discloses (par. [0035]) wherein the conductive layer comprises tungsten (W).

. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yamaguchi with the teachings of planarization process of Xu, because this process is needed to improve reliability of contact structure.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the contact etch stop layer as claimed.

Response to Arguments
Applicant’s arguments with respect to the order of processes in claim(s) 1, 4-5, 7, and 10-12 have been considered but are moot because the new ground of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817